As filed with the Securities and Exchange Commission on May 27, 2011 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 171x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940¨ AMENDMENT NO. 174x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on June 1, 2011 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance Parametric Structured International Equity Fund Class A Shares - EAISX Class C Shares - ECISX Class I Shares - EIISX A diversified fund seeking long-term capital appreciation Prospectus Dated ^ June 1, 2011 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this Prospectus Page Page Fund Summary 2 Investment Objective & Principal Policies and Risks ^ 4 Investment Objective 2 Management and Organization 7 Fees and Expenses of the Fund 2 Related Performance Information 8 Portfolio Turnover 2 Valuing Shares 8 Principal Investment Strategies 2 Purchasing Shares ^ 8 Principal Risks 3 Sales Charges ^ 11 Performance 4 Redeeming Shares 13 Management 4 Shareholder Account Features 14 Purchase and Sale of Fund Shares 4 Additional Tax Information ^ 15 Tax Information 4 Financial Highligh ts 17 Payments to Broker-Dealers and Other Financial Intermediaries 4 This Prospectus contains important information about the Fund and the services available to shareholders. Please save it for reference. Fund Summary Investment Objective The Funds investment objective is to seek long-term capital apprecation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page ^ 11 of this Prospectus and page ^ 22 of the Funds Statement of Additional Information. ^ Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 1.00% None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class C Class I Management Fees 0.95% 0.95% 0.95% Distribution and Service (12b-1) Fees 0.25% 1.00% n/a Other ^ Expenses ^ 1 . 02 % ^ 1 . 02 % ^ 1 . 02 % Total Annual Fund Operating Expenses ^ 2 . 22 % 2.
